Case 8:21-cv-00200-VMC-AAS Document 4 Filed 02/05/21 Page 1 of 6 PageID 19




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

  LUIS ENRIQUE TORRES GOMEZ


  v.                                   Case No. 8:19-cr-299-VMC-AAS
                                                8:21-cv-200-VMC-AAS

  UNITED STATES OF AMERICA

  _______________________________/

                                  ORDER

       This matter is before the Court on Luis Enrique Torres

  Gomez’s construed 28 U.S.C. § 2255 Motion to Vacate, Set

  Aside, or Correct Sentence (Civ. Doc. # 1; Crim. Doc. # 183),

  which was filed on December 14, 2020. The United States

  responded on January 26, 2021, in the criminal case (Crim.

  Doc. # 185) and on February 3, 2021, in the civil case. (Civ.

  Doc. # 3). The Motion is granted to the limited extent set

  forth below.

  I.   Background

       Pursuant to a plea agreement, Gomez pled guilty to

  conspiracy     to   possess   with    intent   to   distribute   five

  kilograms or more of cocaine, in violation of 21 U.S.C. §§

  846, 841(a)(1), and 841(b)(1)(A)(ii). (Crim. Doc. ## 87, 135,

  157). On June 15, 2020, the Court sentenced Gomez to 120

  months in prison. (Doc. # 157). Gomez did not file a direct
Case 8:21-cv-00200-VMC-AAS Document 4 Filed 02/05/21 Page 2 of 6 PageID 20




  appeal of his conviction and sentence within fourteen days of

  the entry of judgment, and the plea agreement contained a

  waiver of appeal. (Doc. # 121 at 16).

  II.   Discussion

        On December 14, 2020, Gomez filed the instant Motion

  requesting leave to file a notice of appeal out of time.

  (Crim. Doc. # 183; Civ. Doc. # 1 at 1). Gomez explains that

  he “asked his counsel to file a timely notice of appeal,” and

  “counsel stated that when he (counsel) return[ed] from his

  vacation, that in that instant he would file a notice of

  appeal for his client.” (Civ. Doc. # 1 at 2). But according

  to Gomez, “no notice of appeal was ever submitted.” (Id.).

        The Court directed the government to respond to the

  Motion (Crim. Doc. # 184), and on January 20, 2021, the

  government specifically stated it did not object to the

  requested relief. (Crim. Doc. # 185). The government informed

  the Court:

        Taking no position on Torres Gomez’s factual
        assertion underlying his motion, the government
        does not oppose his request.

  (Id. at 2).

        Federal Rule of Appellate Procedure 4(b)(4) only allows

  a district court to “extend the time to file a notice of

  appeal for a period not to exceed 30 days from the expiration


                                    2
Case 8:21-cv-00200-VMC-AAS Document 4 Filed 02/05/21 Page 3 of 6 PageID 21




  of the time otherwise prescribed by this Rule 4(b).” Fed. R.

  App. P. 4. Judgment was entered against Gomez on June 15,

  2020. (Crim. Doc. # 157). Accordingly, the Court construed

  Gomez’s Motion as a motion to vacate, set aside, or correct

  a sentence (Crim. Doc. # 186), pursuant to 28 U.S.C. § 2255.

  See United States v. Diggs, 610 F. App’x 901, 903 (11th Cir.

  2015)   (noting   that   the   defendant   “sought   an   out-of-time

  appeal on the ground that trial counsel was ineffective for

  failing to file a notice of appeal, which federal courts

  adjudicate routinely in a motion to vacate, set aside, or

  correct a sentence, 28 U.S.C. § 2255”).

       Subsequently, the Court entered an order stating: “If

  the government opposes the motion to vacate, set aside, or

  correct sentence, or supplement its prior response, it has

  until February 3, 2021, to do so.” (Civ. Doc. # 2). In the

  response, the government clarified that it believed Gomez did

  not meet the heavy burden of establishing constitutionally

  ineffective    counsel    or    prejudice,    as     required   under

  Strickland v. Washington, 466 U.S. 668, 687 (1984). (Doc. #

  3 at 2).

       Gomez’s construed 2255 Motion is filed within one year,

  therefore it is timely. It has been this Court’s experience

  that a claim of ineffective counsel must be brought before


                                    3
Case 8:21-cv-00200-VMC-AAS Document 4 Filed 02/05/21 Page 4 of 6 PageID 22




  the Court at considerable expense and inconvenience to the

  United States Marshals Service, as well as the United States

  Attorney’s    Office        which       must   utilize     its      overstretched

  resources    by    having     an    Assistant       United    States     Attorney

  respond to the motion and later prepare for and attend a

  hearing.

       Additionally, in light of the Eleventh Circuit’s opinion

  in Gomez-Diaz v. United States, 433 F.3d 788 (11th Cir. 2005),

  the fact that the Defendant executed a written plea agreement

  containing a provision in which he waived his right to appeal

  and collaterally challenge his sentence in the underlying

  criminal    case     does    not        foreclose    him     from    raising    an

  ineffective       assistance       of    counsel    claim     based     on   trial

  counsel’s alleged failure to pursue a direct appeal.

       Finally, in light of the thorough and comprehensive

  inquiry this Court always undertakes with all defendants with

  regard to the standard waiver of appeal provision contained

  in the plea agreement, the Court is confident that any direct

  appeal pursued by the defendant will result in a dismissal of

  that appeal pursuant to United States v. Bushert, 997 F.2d

  1343 (11th Cir. 1993), after the Government employs the simple

  and inexpensive procedure established in United States v.

  Buchanan, 131 F. 3d 1005 (11th Cir. 1997).


                                            4
Case 8:21-cv-00200-VMC-AAS Document 4 Filed 02/05/21 Page 5 of 6 PageID 23




         In light of the foregoing, the Court concludes that the

  interest of judicial economy would best be served by granting

  the motion to vacate, but only to the extent that Gomez will

  be    afforded   an     out-of-time      appeal    pursued    by   appointed

  counsel. In doing so, the Court will utilize the procedure

  mandated by the Eleventh Circuit in United States v. Phillips,

  225 F.3d 1198, 1201 (11th Cir. 2000).

         The Eleventh Circuit court approves the granting of a

  motion   to    vacate    without    an    evidentiary      nearing    if    the

  district      court   follows   Phillips.         See    United    States    v.

  Robinson, 648 F. App’x. 823 (11th Cir. 2016).

         The Court emphasizes that this determination to grant

  Gomez a belated appeal in his related criminal case is made

  only in the interest of judicial economy and is not to be

  construed as a determination on the merits that trial counsel

  was in any manner ineffective in his representation of the

  defendant in the prior criminal proceedings.

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

  (1)    Luis    Enrique     Torres     Gomez’s       28    U.S.C.     §     2255

         Motion to Vacate, Set Aside, or Correct Sentence (Civ.

         Doc. # 1; Crim. Doc. # 183) is GRANTED, but only to the




                                        5
Case 8:21-cv-00200-VMC-AAS Document 4 Filed 02/05/21 Page 6 of 6 PageID 24




        extent that he may file a belated appeal in the related

        criminal case.

  (2)   The Court will enter an order in the related criminal

        case vacating the original judgment and imposing the

        identical sentence in a new judgment.

  (3)   The Clerk is directed to enter judgment for Gomez and to

        CLOSE this case.

        DONE and ORDERED in Chambers in Tampa, Florida, this 5th

  day of February, 2021.




                                    6
